Case: 16-12052     Date Filed: 12/22/2016   Page: 1 of 12


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-12052
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket Nos. 7:14-cv-01469-TMP



GENNIE V. BYRD,
LAMOND R. BYRD, SR.,
BRIDGET Y. BYRD,
                                                              Plaintiffs-Appellants,

                                      versus

INVESTIGATOR D.A. JONES,
of the Tuscaloosa Police Dept., individually,
INVESTIGATOR DORNELL COUSETTE,
of the Tuscaloosa Police Dept., individually,
CITY OF TUSCALOOSA, ALABAMA,
                                                   Defendants-Appellees.
__________________________________________________________________
                  D.C. Docket No. 7:14-cv-01537-TMP

BRIDGET BYRD,
                                                                 Plaintiff–Counter
                                                              Defendant-Appellant,

                                      versus

LEONARA WILLIAMS,
an individual, et al.,
               Case: 16-12052       Date Filed: 12/22/2016       Page: 2 of 12


                                                                        Defendants–Counter
                                                                       Claimants-Appellees,

ROSINA SMITH,
Magistrate, District Court of City
of Tuscaloosa, an individual, et al.,

                                                                                  Defendants.
                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                             ________________________

                                   (December 22, 2016)

Before ED CARNES, Chief Judge, WILSON and ROSENBAUM, Circuit Judges.

PER CURIAM:

       Bridget Byrd, her father Lamond Byrd, and her stepmother, Gennie Byrd,

filed lawsuits against Bridget’s mother, Bridget’s stepfather, several police

officers, a state court magistrate judge, and the City of Tuscaloosa, alleging various

violations of their civil rights.1 The district court granted summary judgment to

most of the defendants and certified its judgment as final under Federal Rule of

Civil Procedure 54(b). This is the plaintiffs’ appeal.

                                               I.

       In February 2003 the Washtenaw, Michigan probate court appointed

Bridget’s mother, Lenora Williams, as the guardian of Bridget’s daughter, with

       1
        For clarity, we will refer to Bridget, Lamond, and Gennie Byrd by their first names
because all three share the same last name.
                                               2
              Case: 16-12052    Date Filed: 12/22/2016    Page: 3 of 12


Bridget’s consent. A little over three years later Williams and the child moved to

Tuscaloosa, Alabama, prompting the Washtenaw County probate deputy register to

send Williams a letter instructing her that she needed to establish her guardianship

over the child in Alabama and that the Michigan guardianship would be

administratively closed. There is no evidence in the record showing that Williams

established her guardianship in Alabama.

      On July 4, 2012, Bridget (who was still residing in Michigan) went to the

Tuscaloosa City Police Department and spoke to Dornelle Cousette, an investigator

in the department’s juvenile division. Bridget told Cousette that she was the legal

guardian of her daughter and that Williams had unlawfully refused to return the

child to her custody. Bridget gave Cousette a copy of the letter that the Michigan

probate court had sent to Williams notifying her that the Michigan guardianship

would be administratively closed, because Bridget believed that this letter showed

that Williams’ guardianship over the child had been terminated. Bridget also gave

Cousette a petition for withdrawal of Williams’ guardianship that she told him she

had recently filed in Tuscaloosa probate court in order to regain custody of the

child. Cousette made copies of the letter and the petition, and he told Bridget that

she needed to wait for the court to determine the custody issue before law

enforcement could take the child from Williams and return her to Bridget. A few

days later, Bridget called Cousette. He told her that he had spoken to Williams,


                                          3
                Case: 16-12052      Date Filed: 12/22/2016     Page: 4 of 12


who had admitted that Bridget had legal custody of the child but refused to return

her.2

         On August 6, 2012, David Jones, another investigator in the department’s

juvenile division, received an incident report from an officer about a kidnapping

involving Bridget’s daughter that had occurred in a restaurant parking lot. The

report listed Bridget, Lamond, and Gennie as the kidnapping suspects. The

report’s narrative statement of the crime noted that Williams, who claimed that she

was the child’s legal guardian, had agreed to meet Bridget, Lamond, and Gennie at

a local restaurant so that they could visit with the child. While Williams and the

child were walking into the restaurant, Lamond ran up, grabbed the child, and

quickly put her in a car where Bridget and Gennie were waiting. Williams and her

husband chased Lamond through the parking lot and they were halfway inside of

the vehicle attempting to pull the child out when Bridget began driving the car,

dragging them through the parking lot. Eventually Williams and her husband were

thrown from the car, and Bridget, Lamond, and Gennie fled to Michigan with the

child.

         Based on information given in that incident report, along with what Jones

refers to as “other information learned by the Juvenile Division,” Jones prepared

         2
        Cousette denies that this conversation ever took place. At the summary judgment stage,
however, we must view the evidence in the light most favorable to the non-moving party. See
Morton v. Kirkwood, 707 F.3d 1276, 1279 (11th Cir. 2013). As a result, we accept Bridget’s
statement that this conversation occurred.
                                              4
               Case: 16-12052        Date Filed: 12/22/2016      Page: 5 of 12


affidavits to submit in order to obtain arrest warrants. He took those affidavits to

Magistrate Judge Rosenia Smith, who reviewed them and concluded that there was

probable cause to support Bridget, Lamond, and Gennie’s arrest for interference

with the custody of a child. Smith issued warrants for their arrests. Bridget was

arrested in Michigan based on the warrant against her and was held in the

Washtenaw County jail for ten days, at which point the charges against her were

withdrawn. Lamond and Gennie turned themselves in, and eventually the charges

against them were dropped as well. Neither Jones nor Cousette was involved in

executing those arrest warrants.

                                               II.

       Bridget filed a lawsuit against Williams, Williams’ husband, Smith, Jones,

Cousette, and the city of Tuscaloosa. 3 Bridget asserted 42 U.S.C. § 1983 and

§ 1985 claims against Smith, Cousette, Jones, and the City alleging false arrest,

false imprisonment, and malicious prosecution. She also claimed that the

defendants violated her First Amendment right to freely associate and her

Fourteenth Amendment rights to due process and equal protection related to the

custody and care of her child. She also brought certain state law claims against the

defendants. In a separate action, Lamond and Gennie brought § 1983 claims

against Jones, Cousette, and the City alleging false imprisonment, false arrest, and

       3
         Bridget’s claims against Williams and her husband are not part of this appeal, so we do
not address them.
                                                5
              Case: 16-12052     Date Filed: 12/22/2016   Page: 6 of 12


malicious prosecution. The district court consolidated the two actions at the

defendants’ request.

      Jones, Cousette, and the City filed a motion for summary judgment, which

Smith later joined, on all of the claims asserted against them in both actions. The

plaintiffs opposed that motion and filed a motion to strike Jones’ and Cousette’s

affidavits, which had been submitted in support of their motion for summary

judgment. The district court denied that motion to strike and granted summary

judgment in favor of the defendants. This is the plaintiffs’ appeal of both the

denial of the motion to strike and the grant of summary judgment.

                                         III.

                                          A.

      Bridget, Lamond, and Gennie contend that the district court erred in denying

the motion to strike Jones’ and Cousette’s affidavits. They mention Federal Rule

of Civil Procedure 56(c) and assert that an affidavit must contain firsthand

knowledge. They argue, in effect, that before the officers attested to the statements

in the affidavits, they were required to research official court records and make a

legal determination about whether Williams had lawful custody of Bridget’s child.

Because no authority imposes that requirement, their argument fails. And while

they argued to the district court that the affidavits contained hearsay, they have

abandoned that argument on appeal. See Sapuppo v. Allstate Floridian Ins. Co.,


                                          6
               Case: 16-12052       Date Filed: 12/22/2016     Page: 7 of 12


739 F.3d 678, 681 (11th Cir. 2014) (“We have long held that an appellant

abandons a claim when he either makes only passing references to it or raises it in

a perfunctory manner without supporting arguments and authority.”).

                                             B.

       Applying the doctrine of judicial immunity, the district court granted

summary judgment to Magistrate Judge Smith on Bridget’s § 1983 claims alleging

false arrest, false imprisonment, malicious prosecution, and violations of her First,

Eighth, and Fourteenth Amendment rights. 4 The court concluded that Judge Smith

was also entitled to summary judgment on Bridget’s 42 U.S.C. § 1985(3) claims

alleging conspiracy to deprive her of her rights and immunities under law,

including the rights to: freely associate, be free from cruel and unusual

punishment, travel interstate, be free from unlawful searches and seizures, and to

have equal protection and due process.

       Judge Smith has judicial immunity from Bridget’s claims because “judges of

courts of superior or general jurisdiction are not liable to civil actions for their

judicial acts, even when such acts are in excess of their jurisdiction, and are alleged

to have been done maliciously or corruptly.” Stump v. Sparkman, 435 U.S. 349,

355–56, 98 S. Ct. 1099, 1104 (1978) (quotation marks omitted). While there are

       4
         Bridget claims that Judge Smith violated her First Amendment right to freedom of
association, her Eighth Amendment right to be free from cruel and unusual punishment, and her
Fourteenth Amendment rights to due process and equal protection based on an alleged
infringement on her parental rights.
                                              7
              Case: 16-12052     Date Filed: 12/22/2016   Page: 8 of 12


two exceptions to the doctrine of judicial immunity — nonjudicial actions and

actions taken in the total absence of all jurisdiction, see Mireles v. Waco, 502 U.S.
9, 11–12, 112 S. Ct. 286, 288 (1991) — Bridget does not argue (and could not

plausibly argue) that either of those exceptions applies. The district court’s grant

of summary judgment to Judge Smith was proper.

                                          C.

      We now turn to the plaintiffs’ § 1983 claims against Cousette and Jones for

malicious prosecution. To prevail on a malicious prosecution claim under § 1983,

a plaintiff must prove, among other things, (1) “a criminal prosecution instituted or

continued by the present defendant”; (2) “with malice and without probable

cause”; (3) “that terminated in the plaintiff accused’s favor”; and (4) that “caused

damage to the plaintiff accused.” Wood v. Kesler, 323 F.3d 872, 881–82 (11th

Cir. 2003).

      The plaintiffs offer no evidence at all showing that Cousette instituted or

continued their prosecution. As a result, their claims against him for malicious

prosecution fail. As for Jones, he is entitled to qualified immunity. To the extent

the plaintiffs contend that their arrests were not supported by probable cause, a

defendant officer “whose request for a warrant allegedly caused an

unconstitutional arrest” is entitled to qualified immunity unless “a reasonably well-

trained officer in the [defendant officer’s] position would have known that his


                                          8
              Case: 16-12052    Date Filed: 12/22/2016    Page: 9 of 12


affidavit failed to establish probable cause and that he should not have applied for

the [arrest] warrant.” Malley v. Briggs, 475 U.S. 335, 344–45, 106 S. Ct. 1092,

1098 (1986). And “[p]robable cause to arrest exists when law enforcement

officials have facts and circumstances within their knowledge sufficient to warrant

a reasonable belief that the suspect had committed or was committing a crime.”

Case v. Eslinger, 555 F.3d 1317, 1327 (11th Cir. 2009) (quotation marks omitted).

      At the time he requested the arrest warrants, Jones had the following

information: A police officer had responded to a reported kidnapping and had

filled out a report stating that during a scheduled visitation Lamond had grabbed

the child and placed her in a car where Bridget and Gennie were waiting for him.

According to the report, Bridget sped away in the car while Williams was trying to

remove the child from it. The report stated that Williams claimed to have legal

custody of the child. Jones stated that he had “other information learned by the

Juvenile Division.” The Juvenile Division had the documents that Cousette had

copied when he first met Bridget (the letter stating that the Michigan guardianship

would be administratively closed and Bridget’s Alabama petition to withdraw

Williams’ guardianship). Those documents did not definitively show who had

legal custody of the child. In fact, Bridget’s Alabama petition to withdraw

Williams’ custody indicated that Bridget was seeking custody over the child, not




                                          9
             Case: 16-12052     Date Filed: 12/22/2016    Page: 10 of 12


that she had custody. If she already had lawful custody of the child, there would

have been no point in her filing the petition.

      Under Alabama law the crime of interference with the custody of a child is

committed when a person knowingly takes “[a]ny child under the age of 18 from

the lawful custody of its parent, guardian or other lawful custodian,” except “if the

actor’s sole purpose is to assume lawful control of the child.” Ala. Code 1975

§ 13A-6-45. At the time he obtained the arrest warrant, Jones had probable cause

to believe that Williams, not Bridget, had lawful custody of the child. See Dahl v.

Holley, 312 F.3d 1228, 1234 (11th Cir. 2002) (“[A]rresting officers, in deciding

whether probable cause exists, are not required to sift through conflicting evidence

or resolve issues of credibility, so long as the totality of the circumstances present a

sufficient basis for believing that an offense has been committed. Nor does

probable cause require certainty on the part of the police.”). As a result, Jones, as

well as Cousette, was entitled to summary judgment on the plaintiffs’ malicious

prosecution claims. The district court did not err in granting it to both of them.

                                          D.

      The plaintiffs also brought false arrest and false imprisonment claims against

Jones and Cousette. To the extent that Jones and Cousette were involved in

effecting the plaintiffs’ arrest after Judge Smith issued the arrest warrants, “law

enforcement personnel, acting in furtherance of their official duties and relying on


                                          10
               Case: 16-12052        Date Filed: 12/22/2016        Page: 11 of 12


a facially valid court order, are entitled to absolute quasi-judicial immunity from

suit in a section 1983 action.” Roland v. Phillips, 19 F.3d 552, 556 (11th Cir.

1994). Arrest warrants are valid on their face when “the affidavits attached to the

warrants provided probable cause to believe that [the suspect] has committed the

offenses charged.” Pickens v. Hollowell, 59 F.3d 1203, 1206 (11th Cir. 1995).

The arrest warrants here were facially valid because the affidavits attached to them

provided probable cause to believe that the plaintiffs had committed the crime. As

for executing the arrest warrants, because Jones and Cousette were entitled to

quasi-judicial immunity for the actions, if any, that they took in that regard, the

district court did not err in granting summary judgment on the plaintiffs’ false

arrest and false imprisonment claims. 5

                                                 E.

       Bridget also contends that the district court erred in granting summary

judgment to Cousette and Jones on her claim for interference with her right of

association (with her child) and her fundamental right as a parent to the custody of

her child. She fails, however, to offer any evidence that Cousette and Jones acted


       5
          The plaintiffs also appeal the entry of summary judgment to the City of Tuscaloosa on
their claims. They have presented no evidence of any policy, custom, or practice and as a result
the district court did not err in granting summary judgment to the City. See Church v. City of
Huntsville, 30 F.3d 1332, 1343 (11th Cir. 1994) (“[M]unicipal liability may be based upon (1) an
action taken or policy made by an official responsible for making final policy in that area of the
city’s business; or (2) a practice or custom that is so pervasive, as to be the functional equivalent
adopted by the final policymaker.”).


                                                 11
               Case: 16-12052       Date Filed: 12/22/2016       Page: 12 of 12


in a manner that interfered with her rights as they existed at the time of their

conduct. And to the extent that they participated in executing her arrest warrant in

a manner that allegedly interfered with those rights, Cousette and Jones are entitled

to quasi-judicial immunity as we have already discussed. The district court did not

err in granting summary judgment on Bridget’s interference with associational and

parental rights claim. 6

       AFFIRMED.




       6
        Bridget failed to brief the merits of her state law claims and has abandoned them.
See Sappuppo, 739 F.3d at 681.
                                               12